Citation Nr: 1544605	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-19 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for retained shell fragments in liver.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for retained shell fragments in liver, with a noncompensable rating, effective May 4, 2010.  The Veteran appealed the rating in a May 2012 notice of disagreement.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in August 2015.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in March 2013 to determine the current severity of any symptoms related to the retained shell fragments in his liver.  During the August 2015 Board hearing (transcript in VACOLS), he stated that his symptoms have worsened since the VA examination.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The Board notes that, during the August 2015 hearing, the Veteran reported daily stomach aches, with swelling, nausea, and vomiting after eating on almost a daily basis, sometimes two or three times per day.  He stated that he has had to modify his eating habits, having to cut down on certain types of food.  He also indicated that he was taking daily medication for his stomach and endorsed symptoms of constipation with daily use of laxatives.  He stated that his condition limits his daily living, as he will sometimes not eat to avoid symptoms, which results in weakness.  The Veteran reported weight loss of 20-25 pounds over a period of 12-18 months.  The VA examiner should address these symptoms in his examination report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of any symptoms associated with the retained shell fragments in his liver.  Review of the claims file should be noted in the examiner's report.  The examiner should conduct all necessary tests and studies.

The examiner should measure and record all subjective and objective symptoms associated with the retained shell fragments in the Veteran's liver.  The examiner should also address the Veteran's report of stomach symptoms, to include stomach aches, nausea and vomiting, constipation, and weight loss, and opine whether they are related to the retained shell fragment in his liver.  See August 2015 Board hearing transcript (in VACOLS).

The examiner should provide an explanation for any opinion offered, with consideration of pertinent lay and medical evidence. If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



